Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bob Connors on July 22, 2022.

The application has been amended as follows: 

16.  An extracorporeal blood treatment apparatus comprising:
	A blood treatment device comprising a blood chamber and a fluid chamber separated from one another by a semipermeable membrane;
	An extracorporeal blood circuit comprising a blood withdrawal line connected to an inlet port of the blood chamber and a blood return line connected to an outlet port of the blood chamber;
	A blood pump configured to be coupled to the extracorporeal blood circuit to circulate blood in the extracorporeal blood circuit;
	A hydraulic circuit including a main line connectable to an inlet port of the fluid chamber and/or to the extracorporeal blood circuit and an effluent line connected to an outlet port of the fluid chamber, the main line being connectable to a water network to receive water, and wherein the hydraulic circuit comprises a fluid preparation device configured to dilute concentrates in water to prepare a treatment fluid having set conductivity and/or set ion concentration, and wherein the fluid preparation device includes a conductivity or ion concentration sensor located along the main line downstream from a concentrate dilution point, the conductivity or ion concentration sensor configured to sense a conductivity or ion concentration of the treatment fluid;
	An ultrafiltration device to ultrafilter liquid from the blood chamber towards the fluid chamber of the blood treatment device and to the effluent line; and
	A control unit in communication with the fluid preparation device, the ultrafiltration device, the blood pump, and the conductivity or ion concentration sensor so as to receive a signal from the sensor, the signal indicative of the conductivity or ion concentration of the treatment fluid flowing in the main line, and wherein the control unit is programmed to use the signal to 
Set the hydraulic circuit so that a fluid prepared through the fluid preparation device that does not have the set conductivity and/or the set ion concentration bypasses the fluid chamber and is not infused into the extracorporeal blood circuit,
Control the fluid preparation device to change a conductivity and/or an ion concentration of the bypassed fluid not having the set conductivity and/or the set ion concentration to prepare treatment fluid having the set conductivity and/or the set ion concentration while the bypassed fluid bypasses the fluid chamber and is not infused into the extracorporeal blood circuit, and
Control the ultrafiltration device, simultaneously with controlling the fluid preparation device, to perform pure ultrafiltration of fluid from the extracorporeal blood of a patient connected to the extracorporeal blood circuit.

31.  An extracorporeal blood treatment apparatus comprising:
	A blood treatment device comprising a blood chamber and a fluid chamber separated from one another by a semipermeable membrane;
	An extracorporeal blood circuit comprising a blood withdrawal line connected to an inlet port of the blood chamber and a blood return line connected to an outlet port of the blood chamber;
	A blood pump configured to be coupled to the extracorporeal blood circuit to circulate blood in the extracorporeal blood circuit;
	A hydraulic circuit including a main line connectable to an inlet port of the fluid chamber and/or to the extracorporeal blood circuit and an effluent line connected to an outlet port of the fluid chamber, the main line being connectable to a water network to receive water, wherein the hydraulic circuit comprises a fluid preparation device configured to dilute concentrates in water flowing in the main line to prepare a treatment fluid having set conductivity and/or set ion concentration, and wherein the fluid preparation device includes a conductivity or ion concentration sensor located along the main line downstream from a concentrate dilution point, the conductivity or ion concentration sensor configured to sense a conductivity or ion concentration of the treatment fluid;
	An ultrafiltration device to ultrafilter liquid from the blood chamber towards the fluid chamber of the blood treatment device and to the effluent line; 
	At least one priming fluid reservoir connected to the extracorporeal blood circuit or to the blood treatment device or to the hydraulic circuit; and
	A control unit in communication with the fluid preparation device, the ultrafiltration device, the blood pump, and the conductivity or ion concentration sensor so as to receive a signal from the sensor, the signal indicative of the conductivity or ion concentration of the treatment fluid flowing in the main line, and wherein the control unit is programmed to use the signal to 
Set the hydraulic circuit so that a fluid prepared through the fluid preparation device that does not have the set conductivity and/or the set ion concentration bypasses the fluid chamber and is not infused into the extracorporeal blood circuit,
Control the fluid preparation device to change a conductivity and/or an ion concentration of the bypassed fluid not having the set conductivity and/or the set ion concentration to prepare treatment fluid having the set conductivity and/or the set ion concentration while the bypassed fluid bypasses the fluid chamber and is not infused into the extracorporeal blood circuit, and
Simultaneously with controlling the fluid preparation device, prime the extracorporeal blood circuit in a priming configuration with a priming fluid before connecting the patient and while the fluid preparation device is preparing the treatment fluid.
Allowable Subject Matter
Claims 16-27 and 29-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not anticipate or render obvious the novel subject matter of applicant’s invention, namely an apparatus which detects the conductivity and/or ion concentration of a treatment fluid, and when said treatment fluid does not have a set conductivity and/or ion concentration, bypasses said treatment fluid around a membrane fluid chamber while simultaneously controlling pure ultrafiltration or priming in order to expedite overall treatment time for a patient undergoing dialysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779